Citation Nr: 0119741	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-20 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for diabetic 
neuropathy of the right lower extremity, currently rated 40 
percent disabling.

2.  Entitlement to an increased rating for diabetic 
neuropathy of the left lower extremity, currently rated 40 
percent disabling.

3.  Entitlement to an increased rating for diabetes mellitus, 
currently rated 10 percent disabling.

4.  Entitlement to an increased rating for right knee 
disability including arthritis, currently rated 10 percent 
disabling.

5.  Entitlement to an increased rating for left knee 
disability including arthritis, currently rated 10 percent 
disabling.

6.  Entitlement to service connection for prostate cancer.

7.  Entitlement to service connection for skin cancer.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from January 1942 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Phoenix Regional 
Office (RO) November 1999 rating decision which denied 
ratings in excess of 10 percent each for his service-
connected right and left knee disabilities, diabetic 
neuropathy of the right and left lower extremities, and 
diabetes mellitus, and service connection for prostate and 
skin cancer.

By RO decision in February 2001, the ratings of the service-
connected diabetic neuropathy of the right and left lower 
extremities were each increased from 10 to 40 percent.  The 
claims remain in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).


REMAND

In May 2001, additional evidence not previously considered by 
the RO, consisting of VA outpatient treatment records from 
July 2000 to April 2001, was associated with the claims file.  
As initial consideration of this evidence has not been waived 
by or on behalf of the veteran, and insofar such evidence is 
pertinent to his service connection and increased rating 
claims, the RO is requested to accord this evidence 
appropriate consideration in the first instance, consistent 
with 38 C.F.R. § 20.1304(c) (2000).

Moreover, effective in November 2000, the law changed to 
provide that VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for benefits, except that no assistance is required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)).

Regarding the claims of increased ratings for chronic left 
and right knee disabilities, the veteran underwent VA 
orthopedic examinations in May 1999 and October 2000.  The 
examination reports indicate that the examiners reached 
dramatically different conclusions relative to the severity 
of impairment from the knee disabilities (and each 
examination appears to have been performed in conjunction 
with a review of the claims file):  in May 1999, the examiner 
observed that the arthritis of the knees, productive of 
significant pain and functional impairment, was in the end-
stage and was so severe that total knee arthroplasties were 
contemplated; in October 2000, the examiner indicated that, 
"with respect to the various factors," functional 
impairment of each knee was "mild," with 15 to 20 degrees 
of loss of flexion (of each knee).  

At an RO hearing in August 2000, the veteran testified that 
he had significant pain, instability, weakness, and 
functional impairment of both knees.  In view of that 
testimony and the disparate VA orthopedic examination 
findings in May 1999 and October 2000, the Board is of the 
opinion that re-examination of the service-connected left and 
right knee disabilities is warranted in compliance with all 
applicable sections of 38 C.F.R. Part 4, particularly 
§§ 4.40, 4.45, and 4.59, as mandated by DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Regarding a service connection claim, the assistance provided 
by VA shall include a medical examination when necessary to 
make a decision on the claim.  An examination is necessary if 
the evidence (both medical and lay) contains competent 
evidence of a current disability or persistent or recurrent 
symptoms of disability; and the evidence indicates that the 
disability or symptoms may be associated with active service, 
but there is insufficient medical evidence for VA to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (to be codified at 38 C.F.R. 
§ 5103A(d)).

Regarding the veteran's claims of service connection for 
prostate and skin cancer, his service medical records do not 
reveal any report or clinical findings indicative of such 
disabilities, but both disabilities were diagnosed and 
treated over the years following separation from service.  

In May 1999, the veteran was afforded a VA medical 
examination to determine the nature and etiology of the 
claimed cancers of the prostate and skin.  He indicated that 
the cancer was diagnosed and treated many years post-service, 
believing that the onset of both was related to his exposure 
to Agent Orange during service in Vietnam.  On examination, 
prostate cancer, in remission since 1990, and skin cancer 
(basal cell carcinoma) were diagnosed.  Regarding the 
prostate cancer, the examiner did not provide a medical 
opinion relative to the etiology thereof (other than noting 
that the veteran himself believed that it was related to 
Agent Orange exposure).  Regarding the skin cancer, the 
examiner indicated that he did not know whether it could be 
caused by exposure to Agent Orange; he observed that the 
veteran was exposed to "very high amounts of sunlight" 
during service, and such exposure "certainly" causes 
actinic keratosis, which in turn can lead to development of 
basal cell carcinoma (the Board notes that the examiner did 
not opine whether it was at least as likely as not in this 
particular case, that actinic keratosis led to the 
development of basal cell carcinoma).  

The veteran contends that his prostate and skin cancers are 
related to exposure to Agent Orange in Vietnam, suggesting 
that he served in that country, periodically, during the 
second half of the 1960s.  A review of the record indicates 
that his presence in Vietnam could not be verified; thus, 
service connection for prostate cancer cannot be established, 
in this case, on a presumptive basis.  See 38 C.F.R. 
§ 3.309(e) (2000).  Nonetheless, service connection for 
prostate cancer, as well as skin cancer, can be established 
on direct basis.  See 38 C.F.R. § 3.303(d) (2000).  Thus, the 
Board believes that another VA medical examination should be 
performed, including a review of the entire claims file, to 
determine the nature and origin of any current prostate and 
skin cancer.  See Suttmann v. Brown, 5 Vet. App. 127 (1993).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for disabilities of the right and left 
knee, right and left lower extremity, 
and diabetes mellitus since April 2001, 
and prostate and skin cancer since 
service.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all relevant 
VA or private reports of medical 
treatment (not already of record) should 
be obtained by the RO and incorporated 
into the claims folder.

3.  The veteran should be afforded 
another VA orthopedic examination to 
determine the nature and severity of 
his right and left knee disabilities.  
The claims folder must be made 
available to the examiner for review in 
conjunction with this request for 
medical opinion, and any report must 
reflect the examiner's review of 
pertinent evidence in the claims 
folder.  Any pertinent pathology 
present should be discussed, and all 
appropriate testing conducted 
(including X-ray study).  The examiner 
should elicit all of the veteran's 
subjective complaints concerning right 
and left knee disabilities and assess 
whether there is adequate pathology 
present to support each subjective 
complaint of pain.  The examiner should 
comment on the severity of these 
manifestations on the veteran's ability 
to function in the employment arena.  
The examiner should also comment on 
whether there are other objective 
indications of the extent of the 
veteran's pain, such as visible 
manifestations on movement of the right 
and left knee and functional impairment 
due to pain.

4.  The RO review of the veteran's 
claims of increased ratings for left and 
right knee disabilities should include 
in its readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40, 4.45 
and 4.59, and should specifically 
document consideration of 38 C.F.R. 
§ 3.321(b)(1) (2000).  See Floyd v. 
Brown, 9 Vet. App. 88 (1996) (Board may 
not assign an extraschedular rating in 
the first instance).

5.  The veteran should be afforded a VA 
medical examination by an appropriate 
specialist to determine the nature and 
etiology of any cancer of the prostate 
and/or skin which may now be present.  
The claims folder must be made available 
to the examiner for review in 
conjunction with the examination, and 
the examiner should be asked to provide 
an opinion as to whether any prostate 
and/or skin cancer found is causally 
related to service or any incident 
occurring therein.  If any of the 
foregoing cannot be determined, the 
examiner should so state for the record.

6.  The RO should carefully review the 
medical examination reports and the 
other development requested above to 
ensure compliance with this remand.  If 
any development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  

The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


